UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    EDWARD BANKS, et al.,
        Plaintiffs
                                                             Civil Action No. 20-849(CKK)
        v.
    QUINCY L. BOOTH, et al.,
         Defendants

                                MEMORANDUM OPINION
                                         (May 1, 2020)
         Defendants have moved to join the United States as a necessary party to this action

pursuant to Federal Rule of Civil Procedure 19. The United States has similarly requested

joinder, arguing that it has an interest in this case due to the potential for the release of inmates

who are under the authority of the United States Attorney General’s office. Upon consideration

of the pleadings, 1 the relevant legal authorities, and the record for purposes of this motion, the

Court GRANTS Defendants’ Motion. The Court finds that, absent joiner, the United States

would be unable to protect its interests and Defendants could be subject to inconsistent

obligations. However, as explained below, the United States’ joinder in this case is limited to



1
  The Court’s consideration has focused on the following documents:
        • Defs.’ Mot. to Join the U.S. as a Necessary Party (“Defs.’ Mot.”), ECF No. 44;
        • Res. by U.S. to D.C. Defs.’ Mot. to Join the U.S. as a Necessary Party (“U.S. Res.”),
        ECF No. 46;
        • Pls.’ Opp’n to Defs.’ Mot. to Join U.S. as a Necessary Party (“Pls.’ Opp’n”), ECF No.
        52;
        • Defs.’ Reply in Support of Mot. to Join the U.S. as a Necessary Party (“Defs.’ Reply”),
        ECF No. 54;
        • Supp. to Pls.’ Opp’n to Defs.’ Mot. for Joinder (“Pls.’ Supp.”), ECF No. 58;
        • Defs.’ Supp. Res. in Support of Mot. to Join the U.S. as a Necessary Party (“Defs.’
        Supp. Res.”), ECF No. 60; and
        • Res. of the U.S. to Pls.’ Supp. Mem. in Opp’n to D.C.’s Mot. to Join U.S. (“U.S. Supp.
        Res.”), ECF No. 61.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                   1
issues involving the release of inmates under Plaintiffs’ claims for writs of habeas corpus in light

of the unprecedented circumstances of this case as it relates to the COVID-19 pandemic.2

    I.      Interest Limited to Plaintiffs’ Habeas Claims

         To begin, the Court notes the limits of the United States’ interest in this matter. The

United States has acknowledged that it “does not operate or have authority over the District of

Columbia Central Detention Facility and Correctional Treatment Facility …, and so cannot

address or alter inmates’ conditions of confinement.” ECF No. 46, 1. Instead, the United States’

sole interest in this case is the potential that the Court could “release a significant number of the

individuals currently confined in the D.C. Jail.” Id. Specifically, pursuant to writs of habeas

corpus, Plaintiffs request that Defendants “[i]immediately take all actions within their power to

reduce the inmate population of the D.C. Jail and CTF.” Compl., ECF No. 1, Relief Requested.

The Court notes that it has not ordered the release of any inmates at this time and offers no

opinion as to whether or not such relief will be granted in the future.

         This restriction on the United States’ interest to Plaintiffs’ habeas claims is important.

During the April 22, 2020 teleconference, Plaintiffs indicated that they request release of inmates

under only the federal habeas statute, not under 42 U.S.C. § 1983. April 22, 2020 Tr., ECF No.

57, 20: 11-14. As such, the United States’ potential role as a party in this matter is restricted to

Plaintiffs’ habeas claims for release and does not extend to Plaintiffs’ claims under § 1983

relating to the conditions of their confinement.




2
 The Court notes that the United States filed a Motion for Leave to File a Reply to Plaintiffs’
Opposition to Defendants’ Motion to Join the United States as a Party which was opposed by
Plaintiffs. ECF Nos. 55, 56. However, the Court need not resolve this Motion because, even
absent the arguments in the United States’ Reply, the Court finds that joinder is appropriate.
                                                   2
       Because the United States’ sole interest in this case relates to Plaintiffs’ habeas claims,

Plaintiffs argue that the United States cannot be a necessary party. The federal habeas statute

states that an application for a writ of habeas corpus “shall ... name ... the person who has

custody over” the petitioner and that the writ “shall be directed to the person having custody of

the person detained.” 28 U.S.C. §§ 2242, 2243. According to Plaintiffs, in a habeas case, the only

proper respondent is the immediate custodian of the inmate, in this case the Warden of the

District of Columbia Department of Corrections (“DOC”). As a general matter, Plaintiffs are

correct that the immediate custodian of an inmate is the proper respondent to a habeas claim. See,

e.g., Nken v. Napolitano, 607 F. Supp. 2d 149, 154 (D.D.C. 2009) (finding the warden of the

Maryland facility where the petitioner was detained to be the proper respondent); Rumsfeld v.

Padilla, 542 U.S. 426, 435 (2004) (“the proper respondent is the warden of the facility where the

prisoner is being held, not the Attorney General or some other remote supervisory official”); Day

v. Trump, 860 F.3d 686, 689 (D.C. Cir. 2017) (explaining that the proper respondent in the

petitioner’s case was the warden of the United States Penitentiary in Terre Haute, Indiana, not

the President of the United States).

       However, this case is different from those cited by Plaintiffs in a crucial respect. In this

case, the United States has asked to be joined as a party and has urged the importance of its

joinder. ECF No. 46. That the United States has requested joinder is critical because the

immediate custodian rule can be waived.

       In Lane v. United States, No. 14-cv731 (RDM), 2015 WL 6406398 (D.D.C. Oct. 21,

2015), a pro se petitioner filed a habeas action and named as the defendant the United States, not

the warden of the federal penitentiary at which the petitioner was detained. In refusing to dismiss

the United States based on the immediate custodian rule, the court was guided by the



                                                  3
concurrence in Rumsfeld v. Padilla, 542 U.S. 426 (2004). 2015 WL 6406398, at * 3. The

concurrence, clarifying the position of two of the five Justices voting with the majority,

explained that the immediate custodian rule is “not jurisdictional in the sense of a limitation on

subject-matter jurisdiction,” and that the rule “can be waived by the Government.” Padilla, 542

U.S. at 451-52 (Kennedy, J., concurring). The Lane court went on to explain that United States

was “fully capable of granting the requested relief” and had waived objection by responding “to

the petition without invoking the immediate-custodian rule.” 2015 WL 6406398 at * 3.

          The Court further notes that, as a matter of practice, the United States responds to claims

for habeas relief from at least some inmates in custody of the DOC, even when the DOC warden

is the named defendant. See Williams v. Warden, Central Detention Facility, 538 F. Supp. 2d 74,

75 n.1 (D.D.C. 2008) (U.S. Attorney’s Office responded to the habeas petition of pretrial

detainee at D.C. Jail); Fields v. Smith, No. 14-1629, 2016 WL 29250 (D.D.C. Jan. 4, 2016) (U.S.

Parole Commissioner and Attorney General responded to habeas petition of detainee at D.C.

jail).

          Here, the United States has done more than waive the immediate custodian rule. The

United States is actively seeking to be joined in this case. As such, the Court finds that the fact

that the relevant claims are habeas claims does not pose a categorical bar to joinder. Instead, the

Court must conduct the traditional joinder analysis to determine if joinder is proper.

    II.      Standard for Joinder

          Defendants move to join the United States as a necessary party pursuant to Federal Rule

of Civil Procedure 19. Rule 19 “establishes a two-step procedure for determining whether an

action must be dismissed because of the absence of a party needed for a just adjudication.”

Cherokee Nation of Okla. v. Babbitt, 117 F.3d 1489, 1495-96 (D.C. Cir. 1997). First, the Court



                                                   4
must apply the factors enumerated in Rule 19(a) to determine whether the absent party is

“required” to be joined. Rule 19(a) provides, in relevant part, that “[a] person who is subject to

service of process and whose joinder will not deprive the court of subject-matter jurisdiction

must be joined as a party if … (B) that person claims an interest relating to the subject of the

action and is so situated that disposing of the action in the person's absence may: (i) as a practical

matter impair or impede the person's ability to protect the interest; or (ii) leave an existing party

subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations

because of the interest.” Fed. R. Civ. P. 19(a)(1)(B). If the court finds that a “required” person

has not been joined, it “must order that the person be made a party.” Fed. R. Civ. P. 19(a)(2).

       If a necessary party cannot be joined, the court must turn to the second step, examining

the factors enumerated in Rule 19(b) to “determine whether, in equity and good conscience, the

action should proceed among the existing parties or should be dismissed.” Fed. R. Civ. P. 19(b).

“The factors for the court to consider include: (1) the extent to which a judgment rendered in the

person's absence might prejudice that person or the existing parties; (2) the extent to which any

prejudice could be lessened or avoided by: (A) protective provisions in the judgment; (B)

shaping the relief; or (C) other measures; (3) whether a judgment rendered in the person's

absence would be adequate; and (4) whether the plaintiff would have an adequate remedy if the

action were dismissed for nonjoinder.” Fed. R. Civ. P. 19(b)(1)-(4). A court has “substantial

discretion in considering which factors to weigh and how heavily to emphasize certain

considerations in deciding whether the action should go forward in the absence of someone

needed for a complete adjudication of the dispute.” Cloverleaf Standardbred Owners Ass'n, Inc.

v. Nat'l Bank of Wash., 699 F.2d 1274, 1277 (D.C. Cir. 1983) (citation omitted).




                                                  5
          Questions of joinder under Rule 19 “can be complex, and determinations are case

specific.” Republic of Philippines v. Pimentel, 553 U.S. 851, 863 (2008). There is no dispute that

the United States is subject to service of process and that its joinder will not deprive this Court of

subject matter jurisdiction. As such, the Court moves to the first consideration for joinder of a

necessary party. The relevant question is will disposing of Plaintiffs’ habeas claims in the

absence of the United States impair the United States’ ability to protect its interests.

   III.      The United States’ Interests

          In assessing whether or not the United States will be able to protect its interests absent

joinder, the Court stresses the unique posture of the District of Columbia. In the District of

Columbia, the Office of the Attorney General for the District of Columbia is responsible for

prosecuting only a small number of misdemeanor crimes. D.C. Code 23-101(a),(b). For all other

crimes, prosecutions are “conducted in the name of the United States by the United States

attorney for the District of Columbia or his assistants.” D.C. Code 23-101(c). As of April 15,

2020, there were 1,442 inmates detained by the DOC. Of those 1,442 inmates, all but 42 were in

custody related to proceedings involving the United States. Dec. of Reena Chakraborty, ECF No.

44-3, ¶ 6, These 1,400 inmates detained in relation to United States’ proceedings include pre-trial

and pre-sentencing cases brought by federal prosecutors, sentenced detainees, detainees awaiting

parole hearings with the United States Parole Commission, and those transported to the District

of Columbia to face legal proceedings while serving sentences in other jurisdictions. Granting

Plaintiffs’ request for habeas release would therefore primarily affect proceedings led by the

United States.

          Absence from this case would impair the United States’ ability to protect its interests in

these detainees as well as in future prosecutions and sentencings. Fed. R. Civ. P. 19(a)(1)(B)(i).



                                                    6
Any large-scale release of inmates would require an analysis of the traditional factors considered

for release—the inmate’s fitness for confinement and the danger to the community in the case of

release. If absent, the United States would not necessarily be able to state its opinions as to these

factors for the various inmates. The United States regularly considers these factors when

determining whether to seek detention or to oppose a motion for release, and its experience in

these matters could be of use to the Court. In fact, the United States Attorney’s Office has

already participated in the process for releasing misdemeanants held by the DOC. In re

Sentenced Misdemeanants, 2020 CNC 000120 (Super. Ct. of D.C. March 31, 2020). The United

States could also provide the Court with information as to other potential avenues for release and

any steps that the United States is already taking to reduce the inmate population.

       In finding that the United States has an interest in the release of inmates held by the

DOC, the Court considers Lewis v. Government of the District of Columbia, 324 F.R.D. 296

(D.D.C. 2018). In Lewis, the court found that the United States was a required party to a lawsuit

challenging Gerstein probable cause procedures used in the Superior Court for the District of

Columbia. 324 F.R.D. at 301-03. The court explained that the United States had an interest in the

case because a ruling finding the procedures unconstitutional would impact the operations of the

United States Attorney’s office because the United States Attorney prosecutes nearly all local

crimes in the District of Columbia. 324 F.R.D. at 303. While Lewis involved civil claims rather

than habeas claims, the Court notes that the primary role of the United States Attorney’s office in

prosecuting crimes in the District of Columbia gives the United States an interest in cases, such

as this, which could affect those prosecutions and sentencings.

       Additionally, the United States has an interest in certain legal issues raised by Plaintiffs’

habeas motion. For example, as litigation progresses, there may be a dispute as to whether or not



                                                  7
certain inmates can seek habeas relief in federal court if they still have available remedies in the

Superior Court for the District of Columbia. As the prosecuting authority in the majority of

cases, the United States has an interest in the resolution of this question. Additionally, if some

inmates are released early to transitional release or home confinement, the United States has an

interest in the interpretation of 18 U.S.C. § 3624(c), which regulates these programs.

       Plaintiffs contend that the United States does not have an interest in this case.

Specifically, Plaintiffs argue that if the United States is deemed a necessary party by virtue of

exercising legal control over the inmates in DOC custody, the United States would become a

necessary party in all habeas petitions brought by those convicted in the Superior Court for the

District of Columbia and detained in federal facilities throughout the country. See Gon v. District

of Columbia Office of the Attorney General, 825 F. Supp. 2d 271, 276 n.3 (D.D.C. 2011)

(explaining that if the court recognized “the availability of concurrent jurisdiction in habeas

proceedings based on the source of the original order of detention … it would fundamentally

alter the landscape of habeas litigation and facilitate unprecedented and unseemly forum

shopping by D.C. prisoners housed in institutions all over the country”).

       The Court finds that Plaintiffs overstate the risk that granting joinder in this case will

result in the United States becoming a necessary party in every habeas case. First, this case is

unique in that the United States has not only waived the immediate custodian rule but has also

asked that it be joined in this lawsuit. Neither party has cited another habeas case in which the

United States asked that it be joined. Second, this case involves the potential for the mass release

of inmates from DOC custody. As such, this case is distinguishable from the quotidian habeas

cases which involve the release of individual inmates. Third, the unprecedented nature of the

current global health pandemic cannot be overstated. The COVID-19 pandemic strengthens the



                                                  8
United States’ interest in ensuring that both inmates and the greater community remain safe.

Additionally, the pandemic creates exigent circumstances in which the Court may benefit from

the United States’ experience in assessing the factors for release and in tapping other avenues for

release such as the United States Parole Commission, the federal Bureau of Prisons, and the

United States Marshals Service.

   IV.      Likelihood of Inconsistent Obligations

         Having determined that the United States is unlikely to be able to protect its interests

absent joinder, the Court next considers whether or not the exclusion of the United States would

leave the existing parties subject to a substantial risk of incurring double, multiple, or otherwise

inconsistent obligations. Fed. R. Civ. P. 19(a)(1)(B)(ii).

         The Court finds that, absent joinder of the United States, the existing Defendants could be

subject to a substantial risk of incurring inconsistent objectives. The DOC has certain legal

responsibilities to the United States because many of those detained remain under the authority

of the United States Attorney General. Additionally, the DOC detains some individuals for

federal proceedings pursuant to intergovernmental agreements between the District of Columbia

and the United States which could result in competing obligations. Defendants specifically cite to

a regulation which establishes guidelines and reimbursement for the DOC’s detention and

transport of federal inmates. See DOC Policy & Procedure 2120.2D (eff. May 7, 2015),

available online at https://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/

PP%202120.2D%20DOC%20Reimbursement%20for%20Federal%20Prisoners%2005-07-

2015.pdf. A court-ordered mass release of inmates could affect Defendants’ obligations under

these guidelines, such as the requirement that the DOC provide housing and medical costs for




                                                   9
sentenced felons until the Federal Bureau of Prisons designates the inmate for a different

placement.

   V.        Conclusion

        In summary, the Court finds that there is sufficient reason to consider the United States a

necessary party to this action because, absent joiner, the United States would be unable to protect

its interests and Defendants could be subject to inconsistent obligations. However, the Court

cautions that the United States’ joinder in this case is limited to issues involving the release of

inmates under Plaintiffs’ habeas claims. The Court further cautions that this case has little

precedential effect for future habeas claims. This case is unique because the United States has

requested joinder, the habeas claim relates to the mass release of inmates—the majority of whom

are under the direct authority of the United States, and there is a need for quick and efficient

action due to the threat of the ongoing COVID-19 pandemic. The Court’s ruling on this Motion

should not be seen as providing support for the proposition that the United States should be

joined in any other habeas cases.

        An appropriate Order accompanies this Memorandum Opinion.


                                                          /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  10